DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 03/25/2022 has been received, entered and made of record. Claims 1-3 and 7 have canceled.
Response to Arguments
Applicant’s arguments, filed on 03/25/2022, with respect to claim rejections under 35 USC 103 are moot because claims have been canceled.  
Applicant’s arguments, with respect to claim objections have been fully considered and are persuasive because claims have been amended. The objection of claims 4-6 and 8 has been withdrawn. 

Allowable Subject Matter
Claims 4-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 4, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the editor performs, as the edition processing, processing for creating a synthetic image in which a new document image specified by an instruction accepted through the operation device is layered as an upper layer or a background layer specified by an instruction accepted through the operation device on top of or under, among the document images forming the document image sequence, the document image specified by an instruction accepted through the operation device, and the converter converts the document image sequence containing as the document image the synthetic image created by the editor to a moving image.”
It follows that claim 8 then inherently allowable for depending on allowable base claim 4.

Referring to claim 5, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the control device further functions as a setter that sets a reproduction speed for the document images in accordance with a speed setting instruction accepted through the operation device, and the converter converts the document images to a moving image by employing the reproduction speed set by the setter as a reproduction speed for the document images.”

Referring to claim 6, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the editor further performs extraction processing for extracting, from among the document images forming the document image sequence, document images each falling short of a predetermined level of similarity to a chronologically adjacent document image, and the controller allows the image forming device to do an aggregating print of the document images extracted by the editor.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675